Title: From Thomas Jefferson to James Maury, 21 November 1807
From: Jefferson, Thomas
To: Maury, James


                        
                            Dear Sir
                            
                            Washington Nov. 21. 1807.
                        
                        Your favor of July 21. came to hand Oct. 22. with the letters & medals of Genl. Washington from mr
                            Ecclestone, & I now take the liberty of inclosing through you my acknolegements to him. this tribute of respect to the
                            first Worthy of our country is honorable to him who renders, as to him who is the subject of it.
                        The world, as you justly observe, is truly in an awful state. two nations of overgrown power are endeavoring
                            to establish, the one an universal dominion by sea, the other by land. we naturally fear most, that which comes into
                            immediate contact with us, leaving remoter dangers to the chapter of accidents.   we are now in hourly expectation of
                            hearing from our ministers in London by the return of the Revenge. whether she will bring us war, or peace, or the middle
                            state of non-intercourse, seems suspended in equal balance. with every wish for peace, permitted by the circumstances
                            forced upon us, we look to war as equally probable.   The crops of the present year have been great beyond example. the
                            wheat sown for the ensuing year is in a great measure destroyed by the drought & the fly. a favorable winter & spring
                            sometimes do wonders towards recovering unpromising grain. but nothing can make the next crop of wheat a good one.
                        The present aspect of our foreign relations has excited here a general sprint of encouragement to domestic
                            manufacture. the Merino breed of sheep is well established with us, and fine samples of cloth are sent on from the North.
                            considerable manufactures of cotton are also commencing. Philadelphia particularly is becoming more manufacturing than
                            commercial. I have heard nothing lately from your friends in Albemarle: but if all had not been well with them I should
                            have heard of it. I tender you my affectionate salutations & assurances of constant friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    